Citation Nr: 0804377	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  06-01 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to basic eligibility for nonservice-connected 
disability pension benefits.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1977 to October 
1978.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In a February 2007 informal hearing presentation, the 
veteran's representative raised claims for service connection 
for a head injury, PTSD, and hypertension.  These issues have 
not been developed or appealed and are REFERRED to the RO for 
appropriate action.


FINDING OF FACT

The veteran did not serve on active duty during a period of 
war.


CONCLUSION OF LAW

The veteran's military service does not meet threshold 
service eligibility requirements for VA nonservice-connected 
pension benefits.  38 U.S.C.A. §§ 101, 1501, 1521, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.2(f), 3.3(a)(3), 3.203 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.

The VA General Counsel, however, has held that the notice and 
duty to assist provisions of the VCAA are inapplicable where 
undisputed facts render a claimant ineligible for the benefit 
claimed and where further factual development could not lead 
to an award.  VAOGCPREC 5-2004 (June 23, 2004); VAOGCPREC 2-
2004 (March 9, 2004).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001) (the statutory and regulatory 
provisions pertaining to VA's duty to notify and assist do 
not apply to a claim if resolution of the claim is based on 
statutory interpretation rather than on consideration of the 
factual evidence.); Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim); Manning 
v. Principi, 16 Vet. App 534, 542-543 (2002) (the provisions 
of the VCAA have no effect on an appeal where the law, and 
not the underlying facts or development of the facts, are 
dispositive in a matter.)  As the Board will discuss in the 
following decision, an award of nonservice-connected pension 
benefits is not warranted in this case as a matter of law.  
See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  As 
such, any further discussion of the VCAA with respect to the 
veteran's nonservice-connected pension claim in the present 
case is not necessary, as there is no evidence that VA could 
suggest for the veteran to submit that would result in an 
award of the benefit being sought.

Legal Criteria

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24).

Under 38 U.S.C.A. § 1521(a), VA pension benefits shall be 
paid to each veteran of a period of war who meets the service 
requirements of this section (as prescribed in subsection (j) 
of this section) and who is permanently and totally disabled 
from nonservice-connected disability.  The service 
requirements for pension are met if an individual served in 
the active military, naval or air service (1) for 90 days or 
more during a period of war, (2) during a period of war and 
was discharged or released from such service for a service- 
connected disability, (3) for a period of 90 consecutive days 
or more and such period began or ended during a period of 
war, or (4) for an aggregate of 90 days or more in two or 
more separate periods of service during more than one period 
of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3 (2007).

Beginning and ending dates of each war period are set forth 
in 38 C.F.R. § 3.2.  The term "period of war" in reference to 
pension entitlement under 38 U.S.C.A. § 1521 includes the 
Vietnam era, from February 28, 1961, to May 7, 1975, 
inclusive, in the case of a veteran who served in the 
Republic of Vietnam during that period.  The period beginning 
on August 5, 1964, and ending on May 7, 1975, inclusive, is 
applicable in all other cases.  38 C.F.R. § 3.2.

Analysis

The veteran contends that he is entitled to VA disability 
pension benefits due to his various disabilities.  In 
essence, the veteran contends that he should be considered a 
wartime veteran for VA nonservice-connected pension purposes.

According to the veteran's Department of Defense Form 214 (DD 
214) the veteran had active duty service with the United 
States Army from March 1977 to October 1978.  In 
correspondence received March 1980, the veteran stated that 
he took his entrance physical in December 1976, as part of a 
delayed entry program, with actual enlistment occurring in 
March 1977.  Service personnel records do not reflect, nor 
does the veteran contend, that he actually had active service 
either prior to or subsequent to the aforementioned dates, 
March 1977 to October 1978.  Because these service dates 
occur after the Vietnam Era, the veteran did not have active 
service during the Vietnam Era, or any subsequent period of 
war or conflict.  See 38 C.F.R. § 3.2(f) (2007).

In correspondence received in December 2004, the veteran 
contends that he was discharged from service due to 
disabilities.  Regardless of the reasons for discharge, 
wartime service is a prerequisite to establishing nonservice-
connected pension.  Cf. 38 C.F.R. § 3.3(a)(2)(iii) (2007).  
The veteran has advanced no other theory in support of his 
claim.

Therefore, as a matter of law and regulation, the veteran is 
not eligible to receive a VA nonservice-connected pension, 
and his appeal must be denied.  See Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994).  The Board is prohibited from 
granting benefits that are not authorized by law, regulation, 
precedent decision of VA General Counsel, or instruction from 
the Secretary of VA.  See 38 U.S.C.A. § 7104(c) (West 2002).  
As there is no authorization under law or regulation to grant 
the benefit being sought by the veteran, his claim must be 
denied.


ORDER

Eligibility for receipt of nonservice-connected pension 
benefits is denied.



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


